                                                            HONORABLE MARY JO HESTON
 1
                                                                   Date: Tuesday March 24, 2020
 2                                                                               Time: 1:00 p.m.
                                                                               Hearing Location:
 3                                                       Tacoma Federal Courthouse Union Station
                                                                                   Courtroom H
 4                                                                 1717 Pacific Avenue, Ste 2100
                                                                        Tacoma, WA 98402-3233
 5
                                                          Response Date: Tuesday March 17, 2020
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
10
     IN RE:                                        BK Case No. 19-42890-MJH
11
     SARAH HOOVER,                                 Adversary Case No. 20-04002-MJH
12

13            Debtor,                              MOTION FOR SUMMARY JUDGMENT
                                                   AND DISMISSAL BY DEFENDANT
14                                                 QUALITY LOAN SERVICE CORP. OF
                                                   WASHINGTON
15
     SARAH HOOVER,
16

17            Plaintiff,

18   v.

19   QUALITY LOAN SERVICE CORP. OF
     WASHINGTON, et. al.,
20

21            Defendants.

22                                I.      NOTICE OF HEARING
23            PLEASE TAKE NOTICE that defendant Quality Loan Service Corp. of Washington is
24
     moving for summary judgment and dismissal from the above-captioned adversary case, set for
25
     hearing as follows:
26
     Judge                  Honorable Mary Jo Heston
27   Date                   Tuesday March 24, 2020
28   Time                   1:00 p.m.


     Motion                                                                          McCarthy & Holthus LLP
     Page -1-                                                                            108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH     Doc 13   Filed 02/24/20    Ent. 02/24/20 10:14:33   Pg. 1 of Seattle,
                                                                                            10 WA 98104
     Place                     Tacoma Federal Courthouse Union Station
 1
                               Courtroom H
 2                             1717 Pacific Avenue, Ste 2100
                               Tacoma, WA 98402-3233
 3   Response Date             Tuesday March 17, 2020
 4             If you oppose the Motion, you must file your written response with the Clerk’s office of
 5
     the Bankruptcy Court and deliver copies to the undersigned not later than the Response Date.
 6
               If no response is timely filed and served, the Court may, in its discretion, grant the Motion
 7
     prior to the hearing without further notice, and strike the hearing.
 8

 9                                    II.        RELIEF REQUESTED

10             1.     Dismissal from the above-captioned adversary case with prejudice.

11                                             III.          FACTS
12
     A.        Underlying Loan and Deed of Trust.
13
               This action concerns real property (the “Property”) in Pierce County (the “County”)
14
     commonly known as 18205 106th Street East Bonney Lake, WA 983911.
15
               In 2006, the owner, Ali Suleiman, encumbered the Property with a deed of trust (the “Deed
16

17   of Trust”) securing repayment of a loan described therein2.

18             Sometime after origination, the loan was acquired by HSBC Bank USA, National
19   Association, as Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2 (“HSBC”)3.
20
     PHH Mortgage Corporation (“PHH”), successor to Ocwen Loan Servicing, is HSBC’s servicing
21
     agent4.
22
               In 2015, Mr. Suleiman died5. He was survived by his children, including daughter, Ms.
23

24   Hoover6. Pursuant to Mr. Suleiman’s will, the Property transferred into a testamentary trust, under

25

26   1
       Complaint pages 4-5
     2
       Decl of Stenman (Bankruptcy Case Dkt #20) Exhibit B
27   3
       Decl of Stenman; Complaint
     4
       Complaint pages 7-8
28   5
       Complaint page 5
     6
       Id.

     Motion                                                                                     McCarthy & Holthus LLP
     Page -2-                                                                                       108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH         Doc 13      Filed 02/24/20    Ent. 02/24/20 10:14:33       Pg. 2 of Seattle,
                                                                                                       10 WA 98104
     which Ms. Hoover was a co-beneficiary7.
 1

 2   B.      Quality Forecloses the Property.

 3           On or about April of 2018, the loan secured by the Deed of Trust went into default by reason
 4   of nonpayment8.
 5
             In October of 2018, Quality was appointed by HSBC as successor trustee under the Deed
 6
     of Trust for the purpose of advancing a non-judicial foreclosure9.
 7
             In May of 2019, Quality issued a notice of sale (the “Notice of Sale”) scheduling an auction
 8

 9   date of the Property for September 13, 201910. Quality provided Ms. Hoover, as a potentially

10   interested party, with a copy of the Notice of Sale11.

11           On or about August 14, 2019, Ms. Hoover contacted Quality and spoke with its attorney,
12   Robert McDonald12. Quality’s log notes entered August 14, 2019 indicate that Mr. McDonald
13
     discussed a variety of foreclosure alternatives with Ms. Hoover, including loan assumption, loss
14
     mitigation, and reinstatement13. The log notes indicate Ms. Hoover was advised to contact a lawyer
15
     with any questions she may have to assist with foreclosure avoidance14.
16

17           Ms. Hoover also requested and was provided a reinstatement quote after she contacted

18   Quality15. An updated reinstatement quote was emailed to Ms. Hoover on September 4, 201916.

19   Ms. Hoover never communicated to Quality at any time prior to the scheduled trustee sale that she
20
     intended to file bankruptcy17.
21
             Prior to the sale, Quality actively searched for bankruptcy filings of potentially interested
22

23
     7
       Supplemental Decl of Ms. Hoover (Bankruptcy Case Dkt # 33)
24   8
       Complaint page 3; Decl of Stenman Exhibit B
     9
       Decl of Stenman Exhibit A
25   10
        Decl of Stenman Exhibit B
     11
        Complaint page 6
26   12
        Decl of Stenman
     13
        Id.
27   14
        Id.
     15
        Id.
28   16
        Id.
     17
        Id.

     Motion                                                                                    McCarthy & Holthus LLP
     Page -3-                                                                                      108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH         Doc 13      Filed 02/24/20       Ent. 02/24/20 10:14:33   Pg. 3 of Seattle,
                                                                                                      10 WA 98104
     parties, including Ms. Hoover18. No bankruptcy was identified19. Quality used LexisNexis Banko
 1

 2   ("Banko"), a third-party vendor, to search for and identify bankruptcy filings 20. These searches

 3   were specifically conducted for Sarah Hoover on 1/31/2019, 2/20/2019, 3/10/2019, 4/18/2019,
 4   4/24/2019, 5/9/2019, 7/15/2019, 8/9/2019, 9/6/2019, 9/12/2019, 9/13/2019, 9/14/2019, 9/16/2019,
 5
     9/17/2019, 9/18/201921. Banko did not disclose a bankruptcy filing in any of its searches. Quality
 6
     also confirmed that the social security number it used for Ms. Hoover in its searches is accurate
 7
     and the social security number contained within the records of the beneficiary’s servicing agent22.
 8

 9           On September 13, 2019, as scheduled, Quality auctioned the Property for sale 23. The

10   winning bidder was IH6 with a bid of $356,000.0024. On September 17, 2019, Quality executed

11   and caused to be delivered to IH6 a Trustee's Deed to the Property25, which IH6 recorded with the
12   County.
13
     C.    Quality Learns of Ms. Hoover’s Bankruptcy After Physical Delivery of the Trustee’s
14   Deed.

15           In her complaint, Ms. Hoover concedes she only notified HSBC of her bankruptcy, and did
16   not give separate notice to Quality26. HSBC allegedly disputed the effect of the bankruptcy on the
17
     pending foreclosure sale27, and did not instruct notify Quality to stop or continue the sale28. Quality
18
     did not learn about the bankruptcy until September 24, 2019, which was after physical delivery of
19
     the Trustee’s Deed to the IH629.
20

21   D.      IH6 and HSBC Move to have the Sale Declared Valid.

22

23   18
        Id.
     19
        Id.
24   20
        Id.
     21
        Id.
25   22
        Id.
     23
        Id.
26   24
        Id.
     25
        Decl of Stenman Exhibit D
27   26
        Complaint ¶¶ 35-39
     27
        Complaint ¶ 41
28   28
        Complaint ¶ 39
     29
        Decl of Stenman

     Motion                                                                                     McCarthy & Holthus LLP
     Page -4-                                                                                       108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH          Doc 13   Filed 02/24/20     Ent. 02/24/20 10:14:33        Pg. 4 of Seattle,
                                                                                                       10 WA 98104
             Following requests by Ms. Hoover to have the sale rescinded, IH6 and HSBC moved this
 1

 2   Court for an order validating the sale30. IH6 and HSBC argued that Ms. Hoover had no interest in

 3   the Property protected by the stay, and alternatively, that the stay should be annulled under the
 4   facts and circumstances31. Ms. Hoover opposed the motion32.
 5
             At the motion hearing on February 20, 2020, the Court declined to rule, finding disputed
 6
     issues of fact that could not be resolved by declaration. Whether the stay applied, and whether the
 7
     sale was valid, remain unresolved issues presently before the Court.
 8

 9   E.      Ms. Hoover’s Operative Adversary Complaint.

10           In connection with the underlying bankruptcy litigation, and following IH6 and HSBC’s

11   motion to validate the sale, Ms. Hoover filed the operative adversary complaint against IH6, HSBC,
12   and Quality, alleging “willful” violation of the stay in connection with the foreclosure sale.
13
             For reasons further discussed below, the claim is meritless as to Quality, and Quality should
14
     be dismissed.
15
                                   IV.         EVIDENCE RELIED UPON
16

17           1.       Ms. Hoover’s Amended Adversary Complaint [Dkt #7];

18           2.       Declaration of Jeff Stenman [Bankruptcy Case, Dkt #20];

19           3.       Records and files of this case and Ms. Hoover’s underlying Bankruptcy Case.
20
                                   V.          POINTS AND AUTHORITIES
21
     A.      Summary Judgment Standard.
22
             Summary judgment is appropriate where there is no genuine dispute as to any material fact
23
     and the movant is entitled to judgment as a matter of law. FRCP 56(a); Anderson v. Liberty Lobby,
24

25   Inc., 477 U.S. 242, 247 (1986).

26
27
     30
        Bankruptcy Case Dkts #18, 28, 38, 40
28   31
        Id.
     32
        Bankruptcy Case Dkt #24

     Motion                                                                                   McCarthy & Holthus LLP
     Page -5-                                                                                     108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH          Doc 13      Filed 02/24/20   Ent. 02/24/20 10:14:33     Pg. 5 of Seattle,
                                                                                                     10 WA 98104
            Here, there is no genuine issue of material fact and judgment in favor of Quality is
 1

 2   appropriate.

 3   B.     No “Willful” Violation of the Stay by Quality.
 4          Liability under 11 USC 362(k)(1) requires a "willful" violation of the stay. “Willful” refers
 5
     to the creditor's knowledge of the automatic stay. In re Carroll, 903 F.2d 1266, 1272 (9th Cir.
 6
     1990); see also Knaus v. Concordia Lumber Co. (In re Knaus), 889 F.2d 773, 775 (8th Cir. 1989)
 7
     (a willful violation of the automatic stay occurs when the creditor acts deliberately with knowledge
 8

 9   of the bankruptcy petition).

10          1.     Quality Had No Notice or Knowledge of Ms. Hoover’s Bankruptcy Prior to Sale
            and Delivery of the Trustee’s Deed.
11
            The record demonstrates that Quality had no notice or knowledge of Ms. Hoover’s
12

13   bankruptcy prior to the sale and delivery of the Trustee’s Deed to the purchaser.

14          Accordingly, any stay violation by Quality resulting from the sale or delivery of the

15   Trustee’s Deed to the purchaser was not willful, and is not actionable under 11 USC 362(k)(1).
16          2.     Quality Has No Power to Unilaterally Rescind the Sale; Nor Would Rescission by
17          Quality be Appropriate under the Circumstances.

18          Ms. Hoover’s complaint appears to assert, alternatively, that upon learning of the

19   bankruptcy, Quality was imposed with a bankruptcy duty to unilaterally rescind the sale. This
20
     assertion fails for multiple reasons.
21
            First, Quality did not learn of the bankruptcy until after physical delivery of the Trustee’s
22
     Deed to the purchaser, and there is no clear provision of the law empowering Quality to unilaterally
23
     rescind the sale following physical deed delivery, which delivery constitutes a final conveyance of
24

25   all rights under the Deed of Trust Act (the “DTA”). RCW 61.24.050(1).

26          Ms. Hoover’s complaint cites DTA section RCW 61.24.050(2)(a), which permits sale
27   rescission by the trustee under certain limited circumstances, but that provision does not appear to
28
     apply, and would not logically apply, after physical delivery of the deed to the purchaser and the

     Motion                                                                                  McCarthy & Holthus LLP
     Page -6-                                                                                    108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH          Doc 13   Filed 02/24/20   Ent. 02/24/20 10:14:33       Pg. 6 of Seattle,
                                                                                                    10 WA 98104
     attendant transfer of all rights.
 1

 2           Second, even if Quality could, under RCW 61.24.050(2)(a), rescind the sale after physical

 3   delivery of Trustee’s Deed to the purchaser, as Ms. Hoover appears to assert, none of the limited
 4   circumstances permitting rescission under that statute are present. The permitted rescission
 5
     circumstances under RCW 61.24.050(2)(a) are as follows:
 6
             (i) The trustee, beneficiary, or authorized agent for the beneficiary assert that there
 7           was an error with the trustee foreclosure sale process including, but not limited to,
             an erroneous opening bid amount made by or on behalf of the foreclosing
 8           beneficiary at the trustee's sale;
 9
             (ii) The borrower and beneficiary, or authorized agent for the beneficiary, had
10           agreed prior to the trustee's sale to a loan modification agreement, forbearance plan,
             shared appreciation mortgage, or other loss mitigation agreement to postpone or
11           discontinue the trustee's sale; or
12           (iii) The beneficiary or authorized agent for the beneficiary had accepted funds that
13           fully reinstated or satisfied the loan even if the beneficiary or authorized agent for
             the beneficiary had no legal duty to do so.
14
             Here, RCW 61.24.050(2)(a)(i) does not apply because neither the beneficiary nor the trustee
15
     have asserted an “error” with the trustee foreclosure sale process by way of an applicable
16

17   bankruptcy stay. To the contrary, the beneficiary, HSBC, has moved for an order validating the

18   sale, arguing, persuasively, that the Property is in a trust and Ms. Hoover had no interest protected

19   by the stay. Notably, Quality owes a DTA statutory duty of good faith to the beneficiary, whereas
20
     it owes no corresponding duty of good faith to Ms. Hoover, who was not a party to the loan
21
     transaction. RCW 61.24.020(4).
22
             Furthermore, RCW 61.24.050(2)(a)(ii) and (iii) do not apply because there was no agreed
23
     loan modification or other loan relief prior to sale, nor was there a timely reinstatement of the
24

25   secured debt.

26           Third, even if Quality could unilaterally rescind the sale, and was not constrained by the
27   applicable DTA statutory limitations, rescission would still be inappropriate under the present
28
     circumstances of this case. Here, there is clearly a genuine legal dispute between the true parties-

     Motion                                                                                    McCarthy & Holthus LLP
     Page -7-                                                                                      108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH        Doc 13     Filed 02/24/20     Ent. 02/24/20 10:14:33       Pg. 7 of Seattle,
                                                                                                      10 WA 98104
     in-interest – Ms. Hoover, HSBC, and IH6 – over whether the stay applied and whether the sale was
 1

 2   valid, which issues those parties have affirmatively put before this Court for adjudication, and

 3   where this Court has indicated that disputed facts prevent summary adjudication of the issues.
 4          Quality is not a true party-in-interest, having already delivered any rights it held under the
 5
     Trustee’s Deed, and any affirmative bankruptcy duty of Quality to pursue remedial measures for a
 6
     stay violation would not, and cannot, ripen until (1) there is a final adjudication in the present
 7
     litigation that the stay applied and the sale was invalid, and (2) the Court empowered Quality to
 8

 9   pursue or undertake specific remedial measures, particularly where it does not otherwise appear

10   that Quality has such powers under the DTA following delivery of a trustee’s deed.

11                                    VI.         CONCLUSION
12          Ms. Hoover’s assertion that Quality “willfully” violated the stay in connection with the
13
     foreclosure sale is without merit, and Quality should be dismissed.
14
     DATED February 24, 2020
15
     /s/ Joseph Ward McIntosh
16   Joseph Ward McIntosh, WSBA #39470
17   Attorney for Quality Loan Service Corp. of Washington

18

19
20

21

22

23

24

25

26
27

28

     Motion                                                                                   McCarthy & Holthus LLP
     Page -8-                                                                                     108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
      Case    20-04002-MJH      Doc 13      Filed 02/24/20     Ent. 02/24/20 10:14:33       Pg. 8 of Seattle,
                                                                                                     10 WA 98104
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
12                                       AT TACOMA
13
     IN RE:                                           BK Case No. 19-42890-MJH
14
     SARAH HOOVER,                                    Adversary Case No. 20-04002-MJH
15
              Debtor,                                 ORDER GRANTING QUALITY LOAN
16                                                    SERVICE CORP. OF WASHINGTON’S
17                                                    MOTION FOR SUMMARY JUDGMENT
                                                      AND DISMISSAL
18
              THIS MATTER having come before the Court on the motion of defendant Quality Loan
19
     Service Corp. of Washington (“Quality”) for summary judgment and dismissal from the above-
20

21   captioned adversary case, and the Court having reviewed the following

22            1.    Ms. Hoover’s Amended Complaint [Dkt #7];
23            2.    Declaration of Jeff Stenman [Bankruptcy Case, Dkt #20];
24
              3.    Records and files of this case, and Ms. Hoover’s underlying bankruptcy case;
25
              4.    ______________________
26
              5.    ______________________.
27

28   And the Court having heard oral arguments from the parties, and finding no genuine issue of


     Order                                                                                McCarthy & Holthus LLP
     Page -1-                                                                                 108 1st Ave S, Ste 300
      Case
     MH       20-04002-MJH
         # WA-20-879613-CV      Doc 13    Filed 02/24/20    Ent. 02/24/20 10:14:33      Pg. 9 of Seattle,
                                                                                                 10 WA 98104
     material fact, it is hereby
 1

 2           ORDERED that Quality’s motion is GRANTED, it is further

 3           ORDERED that Quality is dismissed with prejudice.
 4   PRESENTED BY:
 5
     /s/ Joseph Ward McIntosh
 6   Joseph Ward McIntosh, WSBA #39470
     Attorney for Quality Loan Service Corp. of Washington
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     Order                                                                               McCarthy & Holthus LLP
     Page -2-                                                                               108 1st Ave S, Ste 300
      Case
     MH       20-04002-MJH
         # WA-20-879613-CV         Doc 13   Filed 02/24/20   Ent. 02/24/20 10:14:33   Pg. 10 ofSeattle,
                                                                                                10 WA 98104
